Exhibit 10.2

LEGGETT & PLATT, INCORPORATED

DEFERRED COMPENSATION PROGRAM

(Amended and Restated, Effective as of December 1, 2006)

TABLE OF CONTENTS

 

               Page

1. NAME AND PURPOSE

   1    1.1   

Name.

   1    1.2   

Purpose

   1

2. DEFINITIONS

   1    2.1   

Beneficiary

   1    2.2   

Benefits

   1    2.3   

Committee

   1    2.4   

Common Stock

   1    2.5   

Company

   1    2.6   

Compensation

   1    2.7   

Deferred Compensation

   1    2.8   

Disability

   1    2.9   

Dividend Contribution

   2    2.10   

Election

   2    2.11   

Employer

   2    2.12   

ERISA

   2    2.13   

L&P Cash Deferral

   2    2.14   

Option

   2    2.15   

Participant

   2    2.16   

Section 16 Officers

   2    2.17   

Section 409A

   2    2.18   

Stock Unit

   2    2.19   

Unforeseeable Emergency

   2

3. ELECTION TO DEFER

   3    3.1   

Type and Amount of Deferral

   3    3.2   

Election

   3    3.3   

Benefit Plan Contributions and Payroll Deductions

   3    3.4   

Vesting

   3

4. OPTIONS

   3    4.1   

Number of Options & Exercise Price

   3    4.2   

Grant Date.

   3    4.3   

Term of Options.

   3    4.4   

Exercise of Options

   4    4.5   

Non-Qualified Options

   4    4.6   

No Shareholders’ Rights

   4



--------------------------------------------------------------------------------

5. STOCK UNIT AND L&P CASH DEFERRALS

   4    5.1   

Stock Units

   4    5.2   

Dividend Contributions

   5    5.3   

Stock Unit Distributions

   5    5.4   

Interest on L&P Cash Deferral

   5    5.5   

Timing and Form of Distribution

   5    5.6   

Convert L&P Cash Deferral to Option or Stock Units

   5    5.7   

Unforeseeable Emergency

   6    5.8   

Unsecured Creditor

   6    5.9   

Claims under ERISA

   6

6. COMPANY BENEFIT PLANS

   6    6.1   

Impact on Benefit Plans

   6    6.2   

Contributions

   7

7. ADMINISTRATION

   7    7.1   

Administration.

   7    7.2   

Committee’s Authority

   7    7.3   

Section 16 Officers and Non-Employee Directors

   7    7.4   

Compliance with Applicable Law

   7

8. MISCELLANEOUS

   8    8.1   

Change in Capitalization

   8    8.2   

No Right of Employment

   8    8.3   

Beneficiary

   8    8.4   

Transferability

   8    8.5   

Binding Effect

   8    8.6   

Amendments and Termination

   8    8.7   

Governing Law

   8    8.8   

Committee’s Right

   8



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED

DEFERRED COMPENSATION PROGRAM

(Amended and Restated, Effective as of December 1, 2006)

 

1. NAME AND PURPOSE

1.1 Name. The name of this Program is the “Leggett & Platt, Incorporated
Deferred Compensation Program.”

1.2 Purpose. The Program is intended to provide selected key employees,
non-employee directors and advisory directors of the Company the opportunity to
defer future compensation. The Program is an unfunded deferred compensation
program for a select group of management and/or highly compensated employees as
described in ERISA. Options and Stock Units provided for in the Program will be
granted under the Company’s Flexible Stock Plan, as amended, and will be subject
to the terms of that plan.

 

2. DEFINITIONS

2.1 Beneficiary. The person or persons designated as the recipient of a deceased
Participant’s benefits under the Program.

2.2 Benefits. The benefits available under the Program, including Options, Stock
Units and L&P Cash Deferrals.

2.3 Committee. The Compensation Committee of the Board of Directors of the
Company or, except as to Section 16 Officers, any persons to whom the
administrative authority has been delegated.

2.4 Common Stock. The Company’s common stock, $.01 par value.

2.5 Company. Leggett & Platt, Incorporated.

2.6 Compensation. Salary, bonuses, director fees, and all other forms of cash
compensation earned and vested in a calendar year. Bonuses may be earned and
vested in one calendar year, but become payable in the following calendar year.

2.7 Deferred Compensation. Any Compensation that would have become payable to a
Participant but for the Participant’s election to defer such Compensation.

2.8 Disability. A Participant is considered disabled if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

 

1



--------------------------------------------------------------------------------

2.9 Dividend Contribution. The Company’s contribution of dividend amounts to a
Participant’s account made pursuant to Section 5.2.

2.10 Election. A Participant’s election to defer Compensation, which sets forth
the percentage or amount of Compensation to be deferred and such other items as
the Committee may require.

2.11 Employer. The Company or any directly or indirectly majority-owned
subsidiary, partnership or other entity of the Company.

2.12 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.13 L&P Cash Deferral. The deferral of Compensation into an obligation of the
Company to pay on a future date or dates the Compensation plus interest thereon
determined pursuant to Section 5.4.

2.14 Option. An option to purchase shares of Common Stock issued pursuant to
Section 4.

2.15 Participant. A director or advisory director of the Company, a Section 16
Officer of the Company, or a management or highly compensated employee of the
Employer selected by the Committee, who has delivered a signed Election form to
the Company. The Committee may revoke an individual’s right to participate in
the Program if he no longer meets the Program’s eligibility requirements or for
any other reason. Such termination will not affect Benefits previously vested
under the Program.

2.16 Section 16 Officers. All officers of the Company subject to the
requirements of Section 16 of the Securities Exchange Act of 1934.

2.17 Section 409A. Section 409A of the Internal Revenue Code, including all
regulations and other guidance of general applicability issued thereunder.

2.18 Stock Unit. A unit of account deemed to equal a single share (or fractional
share) of Common Stock. No Participant or Beneficiary will have any of the
rights of a shareholder with respect to Stock Units.

2.19 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

2



--------------------------------------------------------------------------------

3. ELECTION TO DEFER

3.1 Type and Amount of Deferral. Each Participant may elect to defer all or a
portion of his Compensation into an Option, Stock Units, an L&P Cash Deferral,
or any combination of the three.

3.2 Election. A Participant’s Election must be made on or before the last
business day of December for Compensation relating to the following calendar
year, except that newly eligible Participants may make an Election during the
calendar year within 30 days of first becoming eligible for participation for
Compensation earned subsequent to the date of Election. Elections may be
modified or withdrawn until such time as an original Election could no longer be
made.

The Committee may provide for Elections at any other times with respect to all
or any part of Compensation or Contributions to the extent that such Elections
are consistent with the requirements of Section 409A.

3.3 Benefit Plan Contributions and Payroll Deductions. If Compensation payable
after giving effect to a deferral Election will be insufficient to make all
Company benefit contributions and required tax withholdings, the Participant
must, at the time of the Election, make arrangements suitable to the Company for
the payment of such amounts.

3.4 Vesting. Benefits under the Program vest when the Participant would have
been vested in the Compensation but for the election to defer. Benefits not
vested will terminate immediately upon a Participant’s termination of employment
or, with respect to non-employee directors or advisory directors, termination of
service.

 

4. OPTIONS

4.1 Number of Options and Exercise Price. Unless the Committee determines
otherwise, the number of Option shares granted to a Participant is equal to the
nearest number of whole shares determined under the following formula:

Compensation Foregone x 5

——————————————

Exercise Price

“Compensation Foregone” means the Compensation the Participant elected to defer
into Options, plus the related Lost Retirement Benefit Amount, if any. The
“Exercise Price” for each share covered by an Option is the fair market value of
Company stock on the Grant Date.

4.2 Grant Date. Options will be granted as of the last business day in December
of each year or such other date as the Committee determines (the “Grant Date”).

4.3 Term of Options. The term of an Option will expire 10 years after the Grant
Date (the “Expiration Date”).

 

3



--------------------------------------------------------------------------------

4.4 Exercise of Options. Options will be exercisable on March 15th of the year
following the year the compensation is earned and vested. However, despite any
later specified date for exercise, any vested portion of an Option will become
exercisable in full upon the death or Disability of the Participant.

An Option may be exercised by delivering notice to the Company’s captive broker
accompanied by payment of the Exercise Price for the shares purchased. Such
payment may be made in cash, by delivering or attesting to ownership of shares
of L&P Common Stock (held for at least 6 months) or a combination of cash and
Common Stock. No shares will be delivered in connection with an Option exercise
unless all amounts required to satisfy tax and any other required withholdings
have been paid.

An Option may be exercised only by a Participant during his life or, in the case
of Disability, by his guardian or legal representative. Upon the death of a
Participant, the Option may be exercised by his Beneficiary or, if the
Participant fails to designate a Beneficiary, by his legal representative.

If any Option has not been fully exercised on the Expiration Date, the
unexercised portion of the Option shall be deemed exercised on such Expiration
Date, provided the then market price of a share of L&P Common Stock exceeds the
per share Exercise Price. In such event, shares of Common Stock will not be
issued until the Exercise Price and any other required amounts have been paid.
If the Company has not received payment of the Exercise Price and any other
required amounts within 30 days after the Expiration Date, the exercise will be
void and the Company will have no further obligation to the Participant with
respect to the expired Option.

4.5 Non-Qualified Options. All Options will be non-qualified options that are
not entitled to special tax treatment under §422 of the Internal Revenue Code.

4.6 No Shareholders’ Rights. A Participant will have no rights as a shareholder
with respect to the shares covered by his Option until a stock certificate has
been issued for the shares. No adjustment will be made for dividends or other
rights for which the record date is before the certificate date.

 

5. STOCK UNIT AND L&P CASH DEFERRALS

5.1 Stock Units. An account will be established to track Stock Units for each
Participant who elects a Stock Unit deferral. Compensation will be deferred on a
bi-weekly basis or as Compensation otherwise would have been paid, unless the
Committee determines otherwise. Any Lost Retirement Benefit will be credited to
the Participant’s account at year-end. All deferrals and Dividend Contributions
to a Participant’s account will be used to acquire Stock Units at a price equal
to 80% of the fair market value of a share of Common Stock on the date such
deferrals and Dividend Contributions are made.

 

4



--------------------------------------------------------------------------------

5.2 Dividend Contributions. On the date a cash dividend is paid on Common Stock,
the Company will make a Dividend Contribution equal to the per share cash
dividend on the number of Stock Units credited to the Participant’s account on
the dividend record date.

5.3 Stock Unit Distributions. Prior to distribution, Stock Units will be
converted to the appropriate number of whole shares of Common Stock. The Company
will make the distributions by January 31st of the elected distribution year.
For installment elections, each annual distribution will be equal to the balance
of Stock Units in the Participant’s account divided by the number of payments
remaining.

The Company may withhold from the shares distributed any amount required to pay
applicable taxes (at the Company’s required withholding rate). Alternatively,
the Participant may pay such taxes in cash if he elects to do so before the
distribution date.

5.4 Interest on L&P Cash Deferral. L&P Cash Deferrals will bear interest at a
rate established by the Committee. The interest will begin accruing on the date
the Deferred Compensation would have been paid but for the deferral. Until the
Committee determines otherwise, the Chief Financial Officer will determine the
interest rates.

5.5 Timing and Form of Distribution. The Participant will select the timing and
form of distribution for Stock Unit and L&P Cash Deferrals on his Election form.
The first payment date may not be earlier than two years after the Election is
made or such other date as the Committee determines. The Committee may establish
maximum deferral periods and maximum payout periods. Until otherwise determined,
distribution payouts must begin within 10 years of the effective date of the
deferral, and all amounts subject to the deferral must be distributed within 10
years of the first distribution payout.

The Participant may make an election to extend the payout period or change the
form of distribution for Stock Unit and L&P Cash Deferrals, not to exceed any
maximum payout period established by the Committee. For purposes of the
foregoing, each payout date in an installment distribution election will be
treated as a separate election. Unless otherwise permitted under transition
rules applicable to Section 409A, the election change must be made not less than
12 months before the first scheduled payment date designated in the original
Election and must extend the first distribution payment by at least five years.

5.6 Convert L&P Cash Deferral to Option or Stock Units. If a Participant elects
an L&P Cash Deferral, the Participant may later request that the Committee grant
an Option or Stock Units in lieu of the L&P Cash Deferral. Such a conversion may
only be made during the year in which the Compensation subject to the deferral
election is earned. The Committee may, in its sole discretion and as permitted
under applicable law, grant such conversion to the Participant on such date and
upon such terms as the Committee determines. The Participant will forfeit all
accrued interest of the L&P Cash Deferral if the Committee grants his request.

 

5



--------------------------------------------------------------------------------

5.7 Unforeseeable Emergency. In the event of an Unforeseeable Emergency, the
Committee may, in its sole discretion and as permitted under applicable law,
authorize an early distribution of a Participant’s vested L&P Cash Deferral or
Stock Unit account and cancellation of the Participant’s election.

5.8 Unsecured Creditor. The Company’s obligation to a Participant for Stock Unit
and L&P Cash Deferrals is a mere promise to pay shares or money in the future
and the Participant will have the status of a general unsecured creditor of the
Company.

5.9 Claims under ERISA. The Committee and the Company’s Secretary will make all
determinations regarding benefits under the Program in accordance with ERISA.

If a Participant believes he is entitled to receive a distribution under the
Program and he does not receive such distribution, he must make a claim in
writing to the Committee. The Committee will review the claim. If the claim is
denied, the Committee will provide a written notice of denial within 90 days
setting out: the reasons for the denial; provisions of the Program upon which
the denial is based; any additional information to perfect the claim and why
such information is necessary; the steps to be taken if a review is sought,
including, as applicable, the right to file an action under Section 502(a) of
ERISA following an adverse determination; and the time limits for requesting a
review and for review.

If a claim is denied and the Participant desires a review, he will notify the
Secretary in writing within 60 days of the receipt of notice of denial. In
requesting a review, the Participant may review the Program or any related
document and submit any written statement he deems appropriate. The Secretary
will then review the claim and, if the decision is adverse to the Participant,
provide a written decision within 60 days setting out: the reasons for the
denial; provisions of the Program upon which the denial is based; a statement
that the Participant is entitled to receive, upon request and free of charge,
copies of documents relied upon in making the decision; and, as applicable, the
Participant’s right to bring an action under Section 502(a) of ERISA.

 

6. COMPANY BENEFIT PLANS

6.1 Impact on Benefit Plans. The deferral of Compensation under the Program is
not intended to affect other Employer benefit plans in which the Participant is
participating or may be eligible to participate. However, participation in the
Program may reduce compensation eligible for contributions under an Employer
401(k) plan. The following rules will apply to the types of benefits listed
below.

 

  •   Executive Stock Unit Program—The amount of payroll deduction for Stock
Units under the Company’s Executive Stock Unit Program (“ESU Program”) will be
calculated as if no deferral had occurred. In the case of an ESU Program
Participant who defers 100% of Compensation under the Deferred Compensation
Program, the Company will make the Matching Contribution and Additional Matching
Contribution under the ESU Program as though the full Participant’s Contribution
had been made.

 

6



--------------------------------------------------------------------------------

  •   Retirement 401(k) Plan – Participation in the Deferred Compensation
Program may reduce compensation eligible for contributions under the Company’s
Retirement 401(k) Plan (“Retirement K”), resulting in a corresponding reduction
in the Company’s matching contributions in the Retirement K. To the extent a
participant’s matching funds are reduced by this limitation, the Company will
make a cash payment equal to the “lost” matching contribution (the “Retirement K
Excess Match”). The Retirement K Excess Match is eligible for deferral under the
Deferred Compensation Program. Participants are not required to make a
corresponding contribution to the Retirement K in order to receive the
Retirement K Excess Match.

 

  •   Discount Stock Plan—Contributions under the Discount Stock Plan will be
calculated as if no deferral had occurred.

 

  •   Life Insurance and Disability Benefits—To the extent the level of benefits
is based upon a Participant’s compensation, Deferred Compensation will be
included when it would have otherwise become payable but for the deferral.

6.2 Contributions. Except as provided in Section 6.1, the Participant must make
contributions and payments under all Employer benefit plans in which he is
participating in the amounts required as if no deferral had occurred. If there
is not sufficient Compensation after deferral from which to withhold required
contributions and payments, the Participant must make arrangements suitable to
the Company for payment of the required amounts.

 

7. ADMINISTRATION

7.1 Administration. Except to the extent the Committee otherwise designates
pursuant to Section 7.2(e), the Committee will control and manage the operation
and administration of the Program.

7.2 Committee’s Authority. The Committee will have such authority as may be
necessary to discharge its responsibilities under the Program, including the
authority to: (a) interpret the provisions of the Program; (b) adopt rules of
procedure consistent with the Program; (c) determine questions relating to
Benefits and rights under the Program; (d) maintain records concerning the
Program; (e) designate any Company employee or committee to carry out any of the
Committee’s duties, including authority to manage the operation and
administration of the Program; and (f) determine the content and form of the
Participant’s Election and all other documents required to carry out the
Program.

7.3 Section 16 Officers and Non-Employee Directors. Notwithstanding the
foregoing, (i) the Committee may not delegate its authority with respect to
Section 16 Officers, and (ii) the Board of Directors must approve any action
related to Benefits for non-employee directors or advisory directors.

7.4 Compliance with Applicable Law. Notwithstanding anything contained in the
Program or in any document issued under the Program, it is intended that the
Program will at all times meet the requirements of Section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Program will be interpreted to meet such requirements.

 

7



--------------------------------------------------------------------------------

8. MISCELLANEOUS

8.1 Change in Capitalization. In the event of a stock dividend, stock split,
merger, consolidation or other recapitalization of the Company affecting the
number of outstanding shares of Common Stock, the number of Option shares and
Exercise Price and the number of Stock Units credited to a Participant’s account
will be appropriately adjusted.

8.2 No Right of Employment. Nothing contained in the Program or in any document
issued under the Program will constitute evidence of any agreement or
understanding that the Employer will employ or retain the Participant for any
period of time or at any particular rate of compensation.

8.3 Beneficiary. A Participant may designate one or more Beneficiaries to
receive all of his Benefits resulting from any deferrals under this Program if
he dies. A Participant may change or revoke a designation of a Beneficiary at
any time upon written notice to the Company. If a notice of beneficiary is not
on file or if the Beneficiary is not living when the Participant dies, the
Participant’s estate will be his Beneficiary.

8.4 Transferability. No Benefits or interests therein may be transferred,
assigned or pledged during a Participant’s lifetime. Benefits may not be seized
by any creditor of a Participant or Beneficiary or transferred by operation of
law in the event of bankruptcy or insolvency. Any attempted assignment or
transfer will be void. However, the Committee may, in its sole discretion, allow
a Participant to transfer Options by way of a bona fide gift. The donee will
hold such Options subject to the Program.

8.5 Binding Effect. The Program will be binding upon and inure to the benefit of
the Company, its successors and assigns, and each Participant, his heirs,
personal representatives, and Beneficiaries.

8.6 Amendments and Termination. The Company will have the right to amend or
terminate the Program at any time. However, no such amendment or termination
will deprive any Participant of the right to receive Benefits previously vested
under the Program.

8.7 Governing Law. To the extent not preempted by ERISA, Missouri law will
govern this Program.

8.8 Committee’s Right. To the extent permitted by Section 409A, the Committee
retains the right to delay a Participant distribution if the payment of such
distribution would violate securities laws, eliminate or reduce the Company’s
tax deduction by application of Section 162(m) of the Internal Revenue Code,
violate loan covenants or other contractual terms to which the Company is a
party, or otherwise result in material harm to the Company.

 

8